I am in accord with the foregoing opinion except the following portion thereof:
"It has been argued that under secs. 15-1115, 15-1118, and 15-1119, I. C. A., all claims allowed and judgments upon claims presented and disallowed are subject to objection and contest on hearing of the final report and settlement of account of the administrator or executor and are therefore not final. Clearly, such is not the case as to heirs and beneficiaries of the estate who are made parties and appear and defend in an action prosecuted against the estate upon a rejected claim. In such case, they have already had their day in court and the judgment has become final as to them."
The question as to whether the heirs and beneficiaries of an estate, who are made parties and appear and defend in an action prosecuted against it arising out of a rejection by a probate judge of a claim, by an executor or administrator, are precluded, by a judgment in favor of the claimant, from contesting the claim on hearing of the final report and settlement of account, is not before us for decision. Such a question cannot arise for adjudication until the report has been filed and objection thereto has been made by an heir or beneficiary who has participated in litigation like that now before us. A decision as to whether the judgment appealed from in this case precludes objection, by the heirs, to the allowance of the claim of the administratrix, in her final account, is premature.